DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added limitation “wherein the withdrawal pump and the recirculation pump are…two different pumps” lacks support in the original figures, specification and claims.  The figures all show a single pump 114, and paragraph [0101] of the published application states that only one pump is needed.  There is nothing in the original disclosure that describes the withdrawal pump and the return pump being two different pumps.
The newly added limitation limiting a sodium chloride source only upstream of the mixing tank amounts to a “negative” or “exclusionary” limitation for which the Applicants have no support in the original disclosure.  The insertion of the phraseology “only upstream” positively excludes any sodium chloride source downstream; however there is no support in the present specification for such exclusions.  Negative limitations in a claim which do not appear in the specification as filed introduce new concepts and violate the description requirement of 35 USC 112, first paragraph, Ex Parte Grasselli, Suresh, and Miller, 231 USPQ 393, 394 (Bd. Pat. App. and Inter. 1983); 783 F. 2d 453.  The “mere absence of a positive recitation is not the basis for an exclusion”.  See MPEP §2173.05(i).  Rather paragraph [0107] of the published application states that there are other sources of sodium chloride that may be downstream of the mixing tank.  Furthermore, the claim states in the last two lines that a source of sodium chloride is already present in the electrolyte tank which is downstream of the mixing tank. 
Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “at least 100 liters” means the batch couple be more than a billion liters which the original disclosure does not provide support for.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12, 19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “optionally” in lines 8, 21 and 26.  The phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).  Claims 9-12, 19 and 21-23 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 8.
Claim 8 recites that the sodium chloride source is only upstream of the mixing tank.  However, the claim also recites that the sodium chloride source may already be present in the electrolyte tank which is downstream of the mixing tank.  As such, both limitations are contradictory rendering the claim indefinite for failing to distinctly claim the invention.  Claims 9-12, 19 and 21-23 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 10, 12 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonsson et al. (U.S. Patent No. 5,972,223).
Regarding claim 8, Jonsson et al. discloses a facility capable for manufacturing a predetermined quantity of a batch of liquid acid concentrate for hemodialysis machines (figures 1 and 2; column 2, lines 7-10) wherein the facility comprises:
a mixing tank (figure 1, reference #1; figure 2, reference #20);
a water source connected to the mixing tank via a water introduction line (figures 1 and 2, reference #4);
an electrolyte tank capable of containing a mixture of the electrolytes potassium and/or calcium and/or magnesium in exact quantities needed to manufacture the batch of liquid acid concentrate, wherein said mixture optionally further contains at most one part of acid and/or at most one part of sodium chloride needed for the manufacture of the batch of liquid acid concentrate (figures 1 and 2, reference #2; column 5, lines 59-67; column 6, lines 56-59) (it is noted that the material or article worked upon does not further limit an apparatus claim and the tank (reference #2) is capable of containing the mixture in exact quantifies, see MPEP §2115), 
wherein said electrolyte tank is connected to the mixing tank by a withdrawal line equipped with a withdrawal pump to transfer part of a solution from the mixing tank into the electrolyte tank (figures 1 and 2, reference #10; figure 2, reference #31), and a return line for transferring the solution contained in the electrolyte tank into the mixing tank (figures 1 and 2, reference #11);
a recirculation line equipped with a recirculation pump (figure 1, reference #6; figure 2, reference #6 and 31), wherein the withdrawal line and the return line are one and the same or two different lines (reference #10 and 11), and wherein the withdrawal pump and the recirculation pump are one and the same pump or two different pumps (figure 2, reference #31);
an acid source connected to the mixing tank configured to introduce the acid at a quantity needed for the manufacture of the batch into the mixing tank, taking into account the acid that is optionally already be present in the electrolyte tank (column 2, lines 53-55; column 3, lines 59-63; column 4, lines 39-40; column 6, lines 56-59; column 10, lines 42-43; column 11, lines 4-7); and
a sodium chloride source only upstream of and connected to the mixing tank (figure 1, reference #3 with conduit not labeled; column 5, lines 60-62; column 6, lines 23-27 (sodium chloride source fed from lower region of container 3 to mixing tank 1 means the sodium chloride source is only upstream of the mixing tank)), the sodium chloride source capable to introduce a concentrated sodium chloride solution or a solid sodium chloride solution at a quantity needed for the manufacture of the batch into the mixing tank, taking into account the sodium chloride that is optionally already be present in the electrolyte tank (figures 1 and 2, reference #3 with conduits not labeled; column 5, lines 60-62; column 6, lines 23-27).
Regarding claim 10, Jonsson et al. discloses wherein the mixing tank is equipped with stirring means (figure 1, reference #5, 6 and 7 (recirculation conduit stirs the contents of the mixing tank by circulating the fluid through the tank)).
Regarding claim 12, Jonsson et al. discloses wherein the water introduction line for introducing the water into the mixing tank, and/or the return line for transferring the solution contained in the electrolyte tank into the mixing tank and/or the acid source and/or the sodium chloride source open into a top of the mixing tank (figures 1 and 2, reference #4 and 11 open into top of mixing tank 1/20); and/or
an inlet of the withdrawal line for transferring a portion of the solution from the mixing tank to the electrolyte tank is located at a bottom of the mixing tank (figure 2, reference #10 from bottom of reference #20); and/or
an inlet of the recirculation line is located at the bottom of the mixing tank (figure 2, reference #5/10/11 comes from bottom of reference #20) and an outlet of the recirculation line is located at the top of the mixing tank (figure 2, reference #7 introduces into top of reference #20).
Regarding claim 21, Jonsson et al. discloses wherein the sodium chloride source is capable to introduce the solid sodium chloride (column 4, lines 16-20).  It is noted that the material or article worked upon does not further limit an apparatus claim, see MPEP §2115.
Regarding claim 22, Jonsson et al. discloses wherein the batch is from 100 liters to 4000 liters (columns 8-9, lines 63-3 (based on the kilograms recites and the recipe described, it can be inferred that the batch falls within the liters recited).
Regarding claim 23, Jonsson et al. discloses wherein the batch is at least 100 liters (columns 8-9, lines 63-3 (based on the kilograms recites and the recipe described, it can be inferred that the batch falls within the liters recited).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonsson et al. in view of Burbank et al. (U.S. Patent Pub. No. 2014/0018727).
Regarding claim 9, Jonsson et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose the mixing tank equipped with a scale.
Burbank et al. teaches another dialysis system (title).  The reference teaches mixing tank is equipped with a scale capable to determine by weighing the amount of water, acid and sodium chloride introduced into the mixing tank and/or to weigh the quantity of solution transferred from the mixing tank into the electrolyte tank, as well as the quantity of solution transferred from the electrolyte tank into the mixing tank (reference #778 and 955).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the scale of Burbank et al. on the mixing tank of Jonsson et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach dialysis systems.  One of ordinary skill in the art would be motivated to provide a scale on the mixing tank so that the controller can accurately control and monitor the amount of materials being added and delivered for the desired amount of each mixed product.
Regarding claim 11 and 19, Jonsson et al. discloses all the limitations as set forth above.  The reference also discloses a conductivity meter capable to measure the conductivity of the solution, including after adding the acid, wherein the conductivity meter is placed in the mixing tank of in the recirculation line (figure 2, reference #32).  However, the reference does not explicitly disclose a density meter.
Burbank et al. teaches other types of measurements may be used to measure proportions of dialysis fluid components and dilution, including density measurement to ensure proper portioning and dilution rates for achieving target prescriptions ([0083]-[0085]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the density meter of Burbank et al. in the recirculation line of Jonsson to measure the density of the solution to ensure proper portioning of fluid components.
Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive. Applicant argues Jonsson fails to disclose the sodium chloride source is only upstream of and connection to the mixing tank.  Examiner finds this argument unpersuasive.  As shown in figure 1 and explained in column 6, lines 23-32, container 3 is the source of sodium chloride and it is upstream of the mixing tank 1.  Applicant further argues the reference does not disclose a batch process that manufactures a predetermined quantity.  Examiner finds this argument unpersuasive.  Applicants arguments are directed to the manner of operating the disclosed facility, and it is noted that that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  Jonsson discloses the introducing a concentrated sodium chloride or a solid sodium chloride and it being at specific quantities needed for the manufacturing (column 4, lines 16-20).  Whether the manufacturing is performed at a batch or continuous way is directed to the intended use, and Jonsson is capable of stopping the manufacturing at the completion, meaning it would then be considered a batch performance.   
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774